      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 CRESCENT CITY SURGICAL
 CENTRE OPERATING COMPANY,
 LLC                                               CIVIL ACTION NO.:
                                                   2:20-CV-02369
 V.

 NEXT Bio-Research Services, LLC
 d/b/a NEXT Molecular Analytics


                                 CLASS ACTION COMPLAINT

        Plaintiff, Crescent City Surgical Centre Operating Company, LLC (hereinafter referred to

as “Plaintiff”), brings this action on behalf of itself and all others similarly situated, and avers:

                                             Introduction

1.      More than two decades ago, the Telephone Consumer Protection Act of 1991, 47 U.S.C. §

        227 (hereinafter referred to as “TCPA”) was enacted into law. The law responded to

        countless complaints by American consumers and businesses about the cost, disruption and

        nuisance imposed by junk faxes. The law prohibited the transmission of facsimile

        advertising without prior express invitation or permission of the recipient. In 2005, because

        consumers and businesses continued to be besieged with junk faxes, Congress strengthened

        the law by amending it through the Junk Fax Prevention Act of 2005 (hereinafter referred

        to as “JFPA”). As amended, the law requires senders to include in their faxed advertisements

        a clear and conspicuous notice that discloses to recipients their right to stop future junk faxes

        and explains how to exercise that right.

2.      Plaintiff brings this class action to recover damages for and to enjoin massive junk faxing by

        defendant, NEXT Bio-Research Services, LLC d/b/a NEXT Molecular Analytics



                                                                                             Page 1 of 13
     Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 2 of 13




       (hereinafter referred to as “Defendant”) in direct violation of the TCPA. Upon information

       and belief, Plaintiff avers that Defendant has blasted hundreds of junk faxes nationwide in

       direct violation of the TCPA and the regulations promulgated under the act by the Federal

       Communications Commission (hereinafter referred to as “FCC”). Defendant’s violations

       include, but are not limited to, the facsimile transmission of advertisements to Plaintiff’s

       facsimile telephone number in July, 2020, a copy of which is attached hereto as Exhibit 1.

                                    Standing and Jurisdiction

3.     This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. § 1331. See

       Mims v. Arrow Financial Services, Inc., 132 S.Ct. 740 (2012).

4.     Venue is proper in this Court under 28 U.S.C. § 1391(b) and (c) because a substantial portion

       of the facts and circumstances that give rise to the cause of action occurred in this District.

                                            The Parties

5.     Individual Plaintiff/Class Representative. Plaintiff is, and at all times relevant hereto was,

       a limited liability company duly organized and existing under the laws of the State of

       Louisiana, having a registered agent in Metairie, Louisiana.

6.     Defendant: Upon information and belief, Defendant is, and at all times relevant hereto was,

       a corporation organized and existing under the laws of the State of Virginia, having a

       registered agent in Richmond, Virginia.

                         The JFPA’s Prohibition Against Junk Faxing

7.     By the early 1990s, advertisers had exploited facsimile telephone technology to blanket the

       country with junk fax advertisements. This practice imposed tremendous disruption,

       annoyance, and cost on the recipients. Among other things, junk faxes tie up recipients’

       telephone lines and facsimile machines, misappropriate and convert recipients’ fax paper

       and toner, require recipients to sort through faxes to separate legitimate fax

                                                                                            Page 2 of 13
     Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 3 of 13




       communications from junk advertisements and to discard the latter. Congress responded to

       the problem by passing the TCPA. The TCPA made it unlawful for any person “to use any

       telephone facsimile machine, computer, or other device to send, a telephone facsimile

       machine, an unsolicited advertisement.” 47 U.S.C. §227(b)(1)(C). The anti-junk fax law

       was enacted to eradicate “the explosive growth in unsolicited facsimile advertising, or junk

       fax.” H.R. Rep. No. 102-317 (1991).

8.     In the decade following the law’s enactment, however, American consumers and

       businesses continued to be “besieged” by junk faxes because senders refused to honor

       requests by recipients to stop. FCC, Report and Order on Reconsideration of Rules and

       Regulations Implementing the TCPA of 1991, 29 Comm. Reg. 830 ¶ 186 (2003). Congress

       responded by strengthening the law through the JFPA of 2005. The JFPA continues the

       prohibition against sending unsolicited advertisements via facsimile transmission, and also

       implemented the additional requirement that all facsimile advertisements include specific

       opt-out notices. The FCC has defined a “sender” to include any “person or entity on whose

       behalf a facsimile unsolicited advertisement is sent or whose goods or services are

       advertised or promoted in the unsolicited advertisement.” 47 C.F.R. § 64.1200(a)(3), (f)(8).

       The TCPA defines an “advertisement” as “any material advertising the commercial

       availability or quality of any property, goods, or services which is transmitted to any person

       without that person’s prior express invitation or permission, in writing or otherwise.” 47

       U.S.C. §227(a)(5).

9.     In 2005, the JFPA for the first time required senders to disclose to recipients their right and

       ability to stop future junk faxes (hereinafter collectively the “Opt-Out Notice

       Requirements”). 47 U.S.C. §227(b)(1)(C)(iii), (b)(2)(D), (b)(2)(E), (d)(2); 47 CFR §

       64.1200(a)(4)(iii)-(vii). Advertisers must place the notice clearly and conspicuously on the

                                                                                           Page 3 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 4 of 13




        first page of the fax transmission and include prescribed information that Congress believed

        essential to enable junk fax recipients to opt-out of future faxes. Compliance with the Opt-

        Out Notice Requirements is neither difficult nor costly, and these requirements provide

        important consumer protections bestowed by Congress upon American consumers and

        businesses. These protections include giving the consumers and businesses the right to stop

        unwanted junk faxes, requiring the senders to disclose the right and explain how to exercise

        that right, and providing statutory damages for violations. Further, the TCPA requires that

        even facsimile advertisements being sent to consumers who consented to receipt, or with

        whom the advertiser has an established business relationship, must include language on the

        facsimile which fully complies with the Opt-Out Notice Requirements. 47 C.F.R. §

        64.1200(a)(4)(iii)-(vii).

                                    Defendant’s Junk Fax Campaign

10.     Defendant claims to offer integrated bio-molecular analysis services ranging from clinical

        testing to complete support for FDA validation of a customer’s specific assay.

11.     Upon information and belief, Plaintiff alleges that to advertise their goods and/or services,

        Defendant has blasted thousands of junk faxes to businesses. Plaintiff further alleges that

        Defendant has blasted junk faxes without complying with the Opt-Out Notice

        Requirements, in direct violation of the TCPA, JFPA and the FCC’s regulations

        promulgated thereunder.

12.     The junk faxes sent to Plaintiff were part of Defendant’s junk fax marketing campaign.

        Exhibits 1 provides a description of the services provided by Defendant concerning

        “COVID-19 and Influenza Testing.”

13.     The fax identified as Exhibit 1 fails to comply with the Opt-Out Notice Requirements. By

        failing to include a compliant opt-out notice, Defendant is precluded from raising an

                                                                                          Page 4 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 5 of 13




        established business relationship defense in any litigation arising from that fax

        advertisement. Defendant is also precluded from raising the defense that Plaintiff solicited

        any such faxes or gave express prior permission.

14.     As a result of Defendant’s faxes, Defendant has imposed disruption, annoyance, and cost

        on Plaintiff. Among other things, these faxes tie up Plaintiff’s telephone lines and facsimile

        machines, misappropriate and convert Plaintiff’s fax paper and toner, require Plaintiff to

        sort through faxes to separate legitimate fax communications from junk fax advertisements

        and to discard the latter.

15.     Failing to provide a compliant opt-out notice on a facsimile advertisement is a separate and

        distinct violation of the TCPA as well as the regulations promulgated by the FCC. The

        TPCA statute provides for a private right of action “based on violations of … regulations

        prescribed under the TCPA.” See 47 U.S.C. § 227(b)(3)(A). See also Mims v. Arrow

        Financial Services, LLC, 132 S.Ct. 740, 746 (2012) (TCPA “authorizes a private right of

        action for violation of the FCC’s implementing regulations.”)

                                      Class Action Allegations

16.     Statutory Reference. This action is properly maintainable as a class action under authority

        of Federal Rule Civil Procedure 23 because: (a) the class is so numerous that joinder of all

        members is impracticable; (b) there are questions of fact or law common to the class, which

        common questions predominate over questions affecting only individual members; (c) the

        representative parties will fairly and adequately protect the interest of the class; and (d) the

        class action is an appropriate method for the fair and efficient adjudication of the

        controversy.

17.     Class Definition. The Plaintiff Class (hereinafter referred to as “Plaintiff Class”) consists

        of all persons and entities that are subscribers of telephone numbers to which within four

                                                                                             Page 5 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 6 of 13




        years of the filing of this Complaint, Defendant sent facsimile transmissions with content

        that discusses, describes, promotes products and/or services offered by Defendant, and

        does not contain the opt-out notice required by 47 U.S.C. § 227(b)(1)(C)(iii), (b)(2)(D),

        (b)(2)(E), (d)(2) or 47 C.F.R. § 64.1200(a)(4)(iii)-(vii).

18.     Class Size. Upon information and belief, Plaintiff avers that the Plaintiff Class numbers are

        in the hundreds of persons or entities.

19.     Adequacy of Representation. The Plaintiff Class will be well represented by the class

        representative and class counsel. Plaintiff appreciates the responsibility of a class

        representative and understands the nature and significance of the claims made in this case.

        Plaintiff can fairly and adequately represent and protect the interests of the Plaintiff Class

        because there is no conflict between its interests and the interests of other class members.

        Proposed class counsel has the necessary resources, experience and ability to prosecute this

        case on a class action basis.

20.     Impracticability of Joinder. Joinder of all Plaintiff Class members is impracticable due to

        the class’ size and due to the relatively small potential monetary recovery for each Plaintiff

        Class member, in comparison to the time and costs associated with joinder in the litigation

        on and individual basis.

21.     Common Questions of Law and Fact are Predominant. Questions of law and fact common

        to the class predominate over questions affecting only individual class members. Numerous

        questions may be jointly tried and would not require each member individually to litigate

        numerous and substantial questions to determine his or her right of recover following the

        class judgment.

22.     Common Questions of Fact. This case presents numerous questions of fact that are common

        to all class members’ claims. Defendant has engaged in a standardized course of conduct

                                                                                           Page 6 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 7 of 13




        vis-à-vis class members, and Plaintiff’s injuries arise out of that conduct. Plaintiff is

        informed and believes and upon such information and belief avers that the case arises out

        of a common nucleus of fact because, among other things, all junk faxes advertised

        Defendant’s goods and services; all junk faxes were prepared, developed and sent by

        Defendant in the same manner for all recipients; and the faxes are the product of an

        organized fax-blasting campaign targeted to the class.

23.     Common Questions of Law. The case presents numerous common questions of law,

        including, but not limited to:

        (1)    Whether the faxes at issue advertise the commercial availability or quality of

               property, goods or services and therefore fall within the ambit of the TCPA, JFPA

               and the FCC’s regulations promulgated thereunder;

        (2)    Defendant’s mode and method of obtaining the telephone numbers to which the

               junk faxes were sent and whether the mode and method complied with the

               requirements of subsection 47 U.S.C. §227 (b)(1)(C)(ii) and the FCC’s regulations

               promulgated thereunder;

        (3)    Whether Defendant complied with the Opt-Out Notice Requirements of the TCPA,

               JFPA and the FCC’s regulations promulgated thereunder, and the legal

               consequences of the failure to comply with those requirements;

        (4)    What constitutes a knowing or willful violation of the TCPA within the meaning of

               section (b)(3);

        (5)    Whether Defendant committed knowing or willful violations of the TCPA;

        (6)    Whether damages should be increased on account of Defendant’s knowing or

               willful violations of the TCPA and, if so, by what amount; and

                                              7

                                                                                      Page 7 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 8 of 13




        (7)    Whether injunctive relief is warranted to enjoin Defendant from further violations

               of the TCPA and JFPA.

23.     Appropriate Method for Fair and Efficient Resolution of the Controversy. A class action is

        an appropriate method for the fair and efficient adjudication of the controversy for several

        reasons:

        (1)    Prosecuting separate actions by individual class members would create a risk

               inconsistent or varying adjudications that would establish incompatible standards

               of conduct for Defendant;

        (2)    Because Defendant has acted on grounds that apply generally to the class, final

               injunctive relief is appropriate respecting the class as a whole;

        (3)    Questions of law and fact common to members of the class predominate over any

               questions affecting only individual members, and a class action is superior to other

               available methods for the fair and efficient adjudication of the controversy;

        (4)    Absent class certification, there is a possibility of multiple individual cases and,

               therefore, class adjudication will conserve judicial resources and will avoid the

               possibility of inconsistent rulings.

        (5)    Most members of the Plaintiff Class are not likely to join or bring an individual

               action due to, among other reasons, the small amount to be recovered relative to the

               time, effort and expense necessary to join or bring an individual action. Because

               the statutory minimum damage is $500 per violation and the TCPA and JFPA does

               not authorize an award of attorneys’ fees to a successful plaintiff, individual action

               to remedy Defendant’s violations of the TCPA would be grossly uneconomical. As

               a practical matter, the claims of the vast majority of the Plaintiff Class are not likely

               to be redressed absent class certification.

                                                                                            Page 8 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 9 of 13




        (6)     Equity dictates that all persons who stand to benefit from the relief sought herein

                should be subject to the lawsuit and, hence, subject to an order spreading the cost

                of litigation among class members in relationship to the benefits received.

                        Cause of Action for Violation of 47 U.S.C. § 227

24.     Defendant’s Violation of the Act. Within four years of the filing of this Complaint and

        including, without limitation, through July 2020, Defendant violated the TCPA, JFPA and

        the FCC’s regulations promulgated under the TCPA by sending facsimile advertisements

        with non compliant out-out notices from telephone facsimile machines, computers, or other

        devices to telephone facsimile numbers of Plaintiff and members of the Plaintiff Class.

        Among other things, Defendant violated the TCPA, JFPA and the FCC’s regulations

        because it failed to comply with the mandatory Opt-Out-Notice Requirements set forth in

        47 U.S.C. § 227(b)(1)(C)(iii), (b)(2)(D) and (b)(2)(E), and by 47 C.F.R. §

        64.1200(a)(4)(iii)-(vii); thus, causing Plaintiff and Plaintiff Class to sustain statutory

        damages, in addition to actual damages, including but not limited to those contemplated by

        Congress and the FCC.

25.     Defendant is a sender of the junk faxes alleged in this Complaint because (1) it is the person

        or entity on whose behalf the facsimile advertisements were sent, and (2) its property, goods

        and services are advertised or promoted as commercially available in the advertisement.

26.     To the extent facsimile advertisements were transmitted by Defendant to consumers who

        had given consent, had solicited the advertisements, or had an established business

        relationship with Defendant, the facsimile advertisements are still in violation of the TCPA

        as they did not contain the compliant opt-out notice required by law, making individual

        issues of consent, prior express permission, or an established business relationship, legally

        irrelevant.

                                                                                           Page 9 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 10 of 13




27.     Right of Private Action. Under section (b)(3) of the TCPA, Plaintiff has a private right of

        action to bring this action on behalf of itself and on behalf of the Plaintiff Class to redress

        Defendant’s violations of the TCPA.

28.     Injunctive Relief. Subsection (b)(3)(A) of the TCPA authorizes Plaintiff to bring an action

        to enjoin a violation of the TCPA. Plaintiff requests that a permanent injunction issue to:

        (1)    Prohibit Defendant, their employees, agents, representatives, contractors, affiliates

               and all persons and entities acting in concert with Defendant, from committing further

               violations of the TCPA, and thereby prohibiting Defendant, their employees, agents,

               representatives, contractors, affiliates, and all persons and entities acting with

               Defendant, from sending any further noncompliant faxed advertisements to any

               person or entity;

        (2)    Require Defendant to deliver to Plaintiff all records of facsimile advertisements

               since four years of the filing of this Complaint, including all content sent via

               facsimile, transmission lists, and fax confirmation lists;

        (3)    Require Defendant to adopt ongoing educational, training and monitoring programs

               to ensure compliance with the TCPA and JFPA, and limiting facsimile advertising

               activity to personnel who have undergone such training;

        (4)    Require Defendant to provide written notice to all persons and entities to whom

               Defendant sent via facsimile transmission advertisements, warning such persons

               and entities that the facsimile transmission of noncompliant advertisements is in

               violation of the TCPA and JFPA and that they should not be led or encouraged in

               any way by Defendant’s facsimile transmissions to fax noncompliant

               advertisements of their own; and




                                                                                           Page 10 of 13
      Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 11 of 13




        (5)     Require Defendant to conspicuously place on the homepage of their respective

                websites the warnings contained in (4) of this Paragraph 28.

29.     Damages. Subsection (b)(3)(B) of the TCPA provides for the recovery of damages in the

        minimum amount of $500 for each violation of the TCPA by Defendant. In addition,

        Plaintiff is informed and believes and upon such information and belief avers that Defendant

        committed its violations willfully or knowingly and that the amount of statutory damages should be

        trebled, as also authorized by subjection (b)(3) of the TCPA.

                                         Prayer for Relief

        WHEREFORE, Plaintiff and the Plaintiff Class pray for judgment against Defendant:

        (1)     Certifying a class consisting of all persons and entities that are subscribers of

                telephone numbers to which within four years of the filing of this Complaint,

                Defendant sent facsimile transmissions with content that discusses, describes, or

                promotes products and/or services offered by Defendant, and does not contain the

                notice required by 47 U.S.C. § 227(b)(1)(C)(iii), (b)(2)(D) and (b)(2)(E), and by 47

                C.F.R. § 64.1200(a)(4)(iii)-(vii).

        (2)     Appointing Plaintiff as representative for the Plaintiff Class and awarding Plaintiff

                an incentive award for its efforts as class representative;

        (3)     Appointing Plaintiff’s counsel as counsel for the Plaintiff Class;

        (4)     In accordance with subsection (b)(3)(B) of the TCPA and JFPA, for an award of

                statutory damages in the amount of $500 for each violation of the Act and the

                trebling of such statutory damages, exclusive of interest costs, according to proof;

        (5)     For injunctive relief in accordance with subsection (b)(3)(A) of the TCPA and JFPA,

                (1) prohibiting Defendant, their employees, agents, representatives, contractors,

                affiliates and all persons and entities acting in concert with Defendant, from

                                                                                             Page 11 of 13
Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 12 of 13




        committing further violations of the TCPA, and thereby prohibiting Defendant, their

        employees, agents, representatives, contractors, affiliates, and all persons and entities

        acting in concert with Defendant, from sending any further noncompliant faxed

        advertisements to any person or entity; (2) requiring Defendant to deliver to Plaintiff

        all records of facsimile advertisements since four years of the filing of this

        Complaint, including all content sent via facsimile, transmission lists, and fax

        confirmation lists; (3) requiring Defendant to adopt ongoing educational, training

        and monitoring activity to personnel who have undergone such training; (4)

        requiring Defendant to provide written notice to all persons and entities to whom

        Defendant sent via facsimile transmission noncompliant advertisements, informing

        such persons and entities that Defendant’s facsimile transmission of advertisements

        mislead recipients to fax advertisements of their own; and (5) requiring Defendant

        to conspicuously place on the homepage of their respective websites the warnings

        contained in (4) of this subparagraph 5;

  (6)   Ordering payment of costs of litigation, including without limitation costs of suit

        and attorneys’ fees, spread among the members of the Plaintiff Class in relation to

        the benefits received by the Plaintiff Class;

  (7)   For pre-judgment interest;

  (8)   For costs of suit herein from Defendant;

  (9)   For such other and further relief as the Court shall deem just and proper.




                                                                                     Page 12 of 13
  Case 2:20-cv-02369-SSV-MBN Document 1 Filed 08/27/20 Page 13 of 13




                                     Respectfully Submitted:

                                     /s/ Ryan P. Monsour
                                     _____________________________________
                                     PRESTON L. HAYES (#29898)
                                     RYAN P. MONSOUR (#33286)
                                     BARRY W. SARTIN (#34075)
                                     HMS Law Firm
                                     3850 N. Causeway Blvd.
                                     Suite 590
                                     Telephone: (504) 356-0110
                                     Facsimile: (504) 356-0112
                                     Counsel for Plaintiff

WAIVER OF SERVICE WILL BE SENT TO DEFENDANT




                                                                  Page 13 of 13
